Citation Nr: 1235263	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Appellant had an initial period of active duty for training in the United States Air Force Reserves (USAFR) from August 1978 to January 1979.  She also had additional service in the USAFR from July 1978 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Appellant's claim was previously before the Board in April 2010, and was remanded at that time for additional evidentiary development, to include obtaining outstanding service records and affording the Appellant a VA examination.  This claim came before the Board again in August 2011, and was again remanded to schedule the Appellant for a Board video conference hearing.  However, another remand is required, as discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant initially requested a Board video conference hearing in connection with the current claim.  The hearing was scheduled for April 2010, but the Appellant failed to report for the hearing.  Later that same month, the Appellant's representative submitted a statement on behalf of the Appellant in which VA was informed that the Appellant missed the scheduled hearing due to illness.  Additional correspondence from the Appellant received in April 2010, indicated that she was hospitalized for treatment of a gastrointestinal disability around the time of the scheduled hearing.  Good cause was found and a new hearing was scheduled for May 14, 2012.
The Appellant failed to report to her rescheduled hearing in May 2012.  Shortly after her scheduled hearing, the Appellant submitted correspondence through her representative, indicating that she was unable to attend the May 2012 hearing due to an ankle and back injury.  Rather than issuing the Appellant a letter, the Board considers the aforementioned correspondence good cause to reschedule the Appellant for a new hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the Appellant for a Board video conference hearing.  After the hearing has been held, or if the Appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

